Citation Nr: 1013475	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  06-11 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for anxiety reaction with 
gastric symptoms, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel

INTRODUCTION

The Veteran served on active duty from January 1943 to July 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Veteran's claim was remanded by the Board in October 2007 
and August 2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran is severely impaired due to his psychiatric 
symptoms, which include irritability, angry outbursts, panic 
attacks, depressed mood, and avoidance of other people.


CONCLUSION OF LAW

The criteria for an increased evaluation of 70 percent for 
anxiety reaction with gastric symptoms have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9400 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and implemented at 38 C.F.R. § 3.159 (2009), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

In March 2004, prior to the rating decision on appeal, the RO 
sent a letter to the Veteran which advised him of the VCAA, 
including the types of evidence and/or information necessary 
to substantiate his claim and the relative duties upon 
himself and VA in developing this claim.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The Veteran was provided such 
notice by a November 2007 letter.  

The Board finds that all necessary development of evidence 
has been completed.  The Veteran's VA medical records have 
been obtained and the Veteran has been afforded VA medical 
examinations.  The Veteran has provided testimony before a 
Veterans Law Judge.  The Veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal and he has done so.  Neither the Veteran nor his 
representative has indicated that there are any additional 
records to support the Veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  History and Analysis

By rating action in April 1946 the Veteran was granted 
service connection for mixed psychoneurosis.  He was granted 
a 30 percent rating for his psychiatric disability, 
recharacterized as anxiety reaction with gastric symptoms, by 
a December 1966 rating decision.  The Veteran submitted his 
claim for an increased rating in February 2004.  In April 
2004 the RO awarded the Veteran an increased rating of 50 
percent, effective from February 2004.

At his August 2007 hearing the Veteran testified that he had 
panic attacks, that he avoided crowds, and that he had few 
close friends.  The Veteran's representative asserted on a 
January 2010 informal hearing presentation that the Veteran 
meets the criteria for a 70 percent rating for his 
psychiatric disability.

An anxiety disorder warrants a 50 percent disability 
evaluation if it is productive of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships).  A 70 percent rating contemplates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating contemplates total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9400.

The provisions of 38 C.F.R. § 4.126(d) instruct that when, as 
in this case, a single disability has been diagnosed both as 
a physical condition and as a mental disorder, the rating 
agency shall evaluate the disability under a diagnostic code 
that represents the dominant (more disabling) aspect of the 
condition.  A review of the medical evidence since February 
2004 clearly reveals that the Veteran's psychiatric symptoms 
are more disabling than his gastric symptoms.  Accordingly, 
his increased rating claim is to be rated under Diagnostic 
Code 9400.

The Board finds that the Veteran has met the criteria for an 
increased rating of 70 percent for his anxiety reaction with 
gastric symptoms.  On VA examination in April 2004, the VA 
examiner opined that the Veteran had severe social an 
occupational impairment due to his service-connected anxiety 
disorder.  It was noted that the Veteran had severely 
impaired short-term memory, concentration, and judgment.  His 
speech was slow and his mood was depressed.  The Veteran had 
chronic sleep impairment.  The examiner noted that the 
Veteran had few friends and that he was socially isolated and 
that he had relationship difficulties due to his anxiety 
disorder.  The examiner stated that the Veteran cannot 
establish or maintain any effective social and occupational 
relationships due to his anxiety disorder.  On VA examination 
in January 2009 it was noted that the Veteran had suicidal 
thoughts and serious impairment in psychosocial functioning.  
The examiner reported that the Veteran did not engage in 
social interactions, that his had no pleasurable activities, 
and that his marriage was strained because of his withdrawal.  
Considering all doubt in favor of the Veteran, the Board 
finds that these symptoms more nearly meet the criteria for a 
70 percent rating (as opposed to a 50 percent rating) for 
anxiety reaction with gastric symptoms.

The Board does not find that the Veteran has met the criteria 
for a 100 percent for anxiety reaction with gastric symptoms 
since February 2004.  The Board notes that on VA examination 
in April 2004 the Veteran reported on time for his 
appointment, his eye contact was good, his behavior was 
appropriate, his personal hygiene was adequate, and he denied 
suicidal or homicidal thoughts.  On VA examination in August 
2004 the Veteran was cooperative and there was no suicidal or 
homicidal ideation.  Although the Veteran reported suicidal 
thoughts at his January 2009 VA examination, he denied plan 
or intent.  The VA examination reports and the Veteran's VA 
outpatient records have not shown the Veteran to have total 
occupational and social impairment, due to his anxiety 
reaction with gastric symptoms.  It has not been shown that 
he exhibits gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, or persistent danger of 
hurting self or others.  The Veteran has also not been shown 
to exhibit disorientation to time or place due to his anxiety 
reaction with gastric symptoms.  Consequently, the Veteran 
has not met the criteria for a 100 percent rating for anxiety 
reaction with gastric symptoms. 

Accordingly the Board finds that the medical evidence reveals 
that the Veteran has met the criteria for an increased rating 
of 70 percent, but no higher, for anxiety reaction with 
gastric symptoms during the entire time period under 
consideration.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

In this case, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that 
would preclude the use of the regular rating schedule.  There 
is no indication that the Veteran's anxiety reaction with 
gastric symptoms has required frequent hospitalization, or 
that anxiety reaction with gastric symptoms alone markedly 
interferes with employment so as to render impractical the 
application of schedular standards.  Accordingly, an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1) (2009).


ORDER

Entitlement to an increased rating of 70 percent for anxiety 
reaction with gastric symptoms is granted, subject to the law 
and regulation governing the award of monetary benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


